Citation Nr: 0519918	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California.  In January 2004 the Board reopened 
the claim of service connection for a chronic acquired 
psychiatric disorder and remanded the claim for further 
development.


FINDING OF FACT

The veteran has a personality disorder, and he does not have 
a current acquired psychiatric disorder other than alcohol 
dependence in remission.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the September 2001 rating action was 
promulgated did VA in April 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Subsequent to the notice, VA obtained 
Social Security Administration records, service personnel 
records, and additional service medical records.  Also, the 
veteran was afforded an additional VA examination.  The 
timing-of-notice error was sufficiently remedied by the 
process carried after the April 2004 VCAA letter so as to 
provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing-
of-notice error was thus nonprejudicial in this case because 
the error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military, VA 
medical records, and Social Security Administration records  
- have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In that regard, VA 
fully complied with the directives of the January 2004 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has not identified any recent treatment by VA or 
any other source.  The September 2001 rating decision, the 
January 2003 Statement of the Case (SOC), and the May 2005 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in the April and June 2004 VCAA letters, VA 
asked the veteran to submit any evidence in his possession 
that pertained to his claim.  38 C.F.R. § 3.159(b).  

By a May 2005 letter, VA informed the veteran that he had a 
period of 60 days for comments regarding any additional 
information; that if he did not respond in 60 days, his case 
would be forwarded to the Board; and that in effect, if he 
did not respond, VA would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The veteran's service medical records reflect that at the May 
1968 entrance examination he reported having or having had 
frequent trouble sleeping and denied having or having had 
other types of psychiatric symptomatology.  The psychiatric 
evaluation was normal.  In a March 1970 report of psychiatric 
evaluation, the following findings were made: the veteran was 
mentally able to understand the nature of board proceedings 
and to testify on his own behalf; he was mentally able to 
distinguish right from wrong and to adhere to the right; he 
met the medical retention standards; and he was mentally 
responsible.  It was recommended that he be transferred to 
another battalion for rehabilitative effort.  At the June 
1970 separation examination, the psychiatric evaluation was 
normal.  

In September 1970, a psychiatrist at Mental Hygiene 
Consultation Service examined the veteran concerning 
administrative separation.  On mental status exam, he was 
oriented to time, place and person, and indicated no evidence 
of a thought disorder.  The following findings were made: the 
veteran was mentally able to distinguish right from wrong and 
to adhere to the right; he was considered mentally 
responsible for his actions; he had the capacity to 
understand the nature of administrative and board proceedings 
and to testify on his own behalf; he met the physical and 
mental standards described in Chapter 3 of AR 40-501; his 
condition was a character and behavior disorder; and his 
condition was the result of deficiencies in personality 
development as to render him unsuitable for further military 
service.  It was recommended that he be discharged as 
unsuitable for further military service.  In October 1970, 
the veteran was hospitalized for a drug overdose.  The 
discharge diagnoses were character disorder, passive-
aggressive type, and chancroid.  

VA medical records show that in November 1970 the impressions 
were anxiety neurosis as a result of overseas (Korea) stress 
and other symptoms possibly drug induced.

The veteran underwent a private psychiatric examination in 
August 1973.  The diagnosis was schizophrenic reaction, 
chronic, paranoid.  In a September 1973 statement, a private 
psychiatrist reported diagnoses of depressive neurosis and 
passive-aggressive trend, tentative; and rule out 
schizophrenia and depressive psychosis.  At a March 1976 
private psychiatric examination, the diagnosis was anti-
social personality.  A report of a November 1978 private 
psychiatric examination reveals a diagnosis of possible 
latent schizophrenia.

The veteran underwent a VA psychiatric examination in March 
1981.  Following a mental status examination, the examiner 
noted that there was no evidence of neurosis.  A passive-
aggressive personality disorder was diagnosed.  

The veteran was afforded another VA psychiatric examination 
in June 1993.  Subsequent to a mental status examination, it 
was noted under Axis I that there was no mental disorder.

VA medical records reflect that in July 1999 the veteran 
complained of a depressed mood.  He reported having had 
problems over the past few weeks, but he was extremely vague 
about any specific complaints.  He denied any sleep problems, 
but admitted to recent use of an over-the-counter sleep aid.  
The veteran underwent a mental status examination performed 
by a licensed clinical social worker (LCSW).  He was 
adequately dressed and groomed.  His attitude and behavior 
was guarded/withholding.  He was oriented to person, place, 
and time.  His intellectual and cognitive functioning was 
fair.  His memory and recall were fair.  His affect was 
restricted.  He had no homicidal or suicidal ideation.  His 
speech was slowed and soft.  His thinking process was 
occasionally blocked.  His insight and judgment were fair.  
Under the Axis I, there was no current diagnosis except for a 
history of alcohol dependence.  Following the mental status 
examination, the LCSW noted that the veteran denied any 
current symptoms of depression and had no other complaints.  

VA medical records show that in September 1999 the veteran 
complained of insomnia and reported having used trazodone in 
the past with good success.  He underwent a physical 
examination but not a mental status examination.  A doctor 
diagnosed insomnia and prescribed trazodone.  

The veteran underwent a VA psychiatric examination in 
December 2000.  The examiner noted that the veteran had no 
identifiable neuropsychiatric complaints and that a review of 
the medical records failed to suggest evidence of any Axis I 
acquired psychiatric disability.  The examiner indicated that 
the medical records revealed a passive-aggressive personality 
disorder, no consistent history of drug or alcohol abuse, no 
history of violence, no history of incapacitation or 
hospitalization, and so on.  The examiner reported that the 
veteran was unable and unwilling to provide meaningful data 
from which an Axis I diagnosis could be made.  The veteran 
did not provide any psychiatric symptoms.  The examiner noted 
that there were no clear and consistent symptoms and that his 
general presentation, evasiveness, passive-aggressiveness, 
attitude, and mode of relating during the examination were 
classical for individuals with passive-aggressive personality 
disorder.  

Under Axis I, the examiner indicated that there was no 
evidence of a neuropsychiatric illness.  Under Axis II, the 
examiner noted that schizoid and passive-aggressive traits 
were prominent.  

VA medical records reflect that in January 2001 the veteran 
reported that his insomnia began in 1986.  He indicated that 
he had been taking trazodone since 1997, which had helped him 
sleep.  He underwent a physical examination.  It was noted 
that he was alert, oriented times three, and in no apparent 
distress.  The assessments made by a nurse practitioner (NP) 
included insomnia.  The NP indicated that the prescription 
for trazodone should be renewed.  In July 2001, the veteran 
complained of depression and insomnia.  He reported that the 
depression and insomnia started in 1986 and that he was 
sleeping better since taking trazodone.  The physical 
examination reflected that that he was alert, oriented times 
three, and in no apparent distress.  A NP made an assessment 
of depression/insomnia.  

VA medical records reveal that in June 2003 the veteran 
underwent a hepatitis C evaluation.  He reported that he had 
depression in the 1980s without suicidal ideation or suicidal 
attempts and that he took medications at that time.  A doctor 
did not diagnose a psychiatric disorder.  The doctor, 
however, noted that while the veteran had no absolute 
contraindications, he had a history of mild depression that 
would warrant close follow up if he were started on hepatitis 
C therapy.  In December 2003, the veteran reported that he 
was feeling better but that some people made him feel 
depressed.  He stated that his appetite was fair, that he 
slept well, and that his outlook was better.  He denied any 
suicidal ideation.  He underwent a physical examination.  It 
was noted that he was alert, oriented times three, and in no 
apparent distress.  The assessments by a NP included 
depression and insomnia.  The NP noted that the insomnia had 
improved.  In March 2004, the veteran underwent another 
hepatitis C evaluation.  He reported that his appetite and 
energy level were good, and that his mood was all right.  He 
reported a history of alcoholism and indicated that he had 
not used alcohol since 1997.  The doctor did not diagnose a 
psychiatric disorder.  The doctor, however, noted that while 
the veteran had no absolute contraindications, he had a 
history of mild depression that would warrant close follow up 
if he were started on hepatitis C therapy.

The veteran underwent another VA examination in October 2004.  
He was vague in describing psychiatric symptoms.  He did not 
provide any substantive symptoms of psychiatric illness.  He 
did not endorse symptoms of anxiety, depression, or 
psychosis.  He reported that his energy level was good and 
that he generally slept well and occasionally needed a 
sleeping aid.  He described his mood as all right.  He 
indicated that he worried about his future and about how he 
will meet his needs.

The examiner recommended no further mental tests.  The 
veteran was considered to competent to manage any disability 
funds in his own best interests.  The Axis I diagnosis was 
alcohol dependence in remission for past eight years.  The 
Axis II diagnosis was a residual-type personality disorder.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for a psychosis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

38 U.S.C.A. § 1110, which is applicable to veterans with 
wartime service, provides that service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service, but no 
compensation shall be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or as evidence of 
the increased severity of a service-connected disability.  
The Federal Circuit, however, did hold that 38 U.S.C.A. 
§ 1110 precludes recovery for a primary alcohol abuse 
disability or secondary effects of a primary alcohol abuse 
disability.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

Service medical records and the December 2000 and October 
2004 VA examinations reflect a diagnosis of a personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Also, a VA LCSW in July 1999 diagnosed a 
history of alcohol dependence and at the October 2004 VA 
examination alcohol dependence in remission for the past 
eight years was diagnosed.  However, 38 U.S.C.A. § 1110 
precludes recovery for a primary alcohol abuse disability or 
secondary effects of a primary alcohol abuse disability.  
Allen, 237 F.3d at 1381.

The remaining question is whether the veteran has a current 
Axis I acquired psychiatric disorder other than alcohol 
dependence in remission.  Service medical records, including 
the reports of two psychiatric examinations and discharge 
summary of one hospitalization, reveal no diagnosis of an 
Axis I acquired psychiatric disorder.  Anxiety neurosis was 
diagnosed in November 1970.  Later in the 1970s, a psychosis 
and a depressive neurosis were diagnosed.  However, VA 
examinations in 1981 and 1993 revealed no Axis I diagnoses.  
The veteran underwent three mental status evaluations from 
1999 to 2004, to include two in conjunction with VA 
examinations.  A VA LCSW and two VA examiners did not 
diagnose a current Axis I acquired psychiatric disorder other 
than alcohol dependence in remission.  Additionally, the 
December 2004 VA examiner reviewed the entire claims file.  
As for the diagnosis of insomnia made by a VA doctor in 2001 
and by a VA NP from 2001 to 2003, and with regard to the 
assessment of depression made by a VA NP from 2001 to 2003, 
the Board notes that the VA doctor and NP did not give the 
veteran a complete mental status examination.  Also, while a 
VA doctor in 2003 and 2004 noted a past history of 
depression, that doctor did not make a current diagnosis of 
depression or any other acquired psychiatric disorder.

The Board places greater weight on the VA examinations, to 
include the two most recent ones, and the evaluation by the 
VA LCSW than on the other evidence showing a diagnosis of an 
acquired psychiatric disorder other than alcohol dependence 
in remission because the former evidence is based on mental 
status examinations and because the December 2004 examiner 
reviewed the claims file.  Simply stated, the evidence shows 
the veteran does not have a current Axis I acquired 
psychiatric disorder other than alcohol dependence in 
remission.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for an acquired psychiatric disorder is denied.
 



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


